Lawrence, Judge:
It has been agreed between the parties hereto that the issues relating to the appeals for reappraisement listed in schedule A, hereto attached and ma.de a part hereof, are the same in all material respects as those decided in C. J. Tower & Sons v. United States, 21 Cust. Ct. 314, Reap. Dec. 7624, and that the record therein may be incorporated herein.
Upon the agreed facts, I find the export value, as defined in section 402 (d), Tariff Act of 1930, to be the proper basis for determining the values of the merchandise covered by said appeals, and that such values are the appraised values less additions made by importers on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.